IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00040-CR

BYRON KEITH LAWHON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 249th District Court
                              Johnson County, Texas
                              Trial Court No. F49340


                           MEMORANDUM OPINION


       In one issue, appellant, Byron Keith Lawhon, complains that the record evidence

is insufficient to support his convictions for thefts of two camper trailers. See TEX. PENAL

CODE ANN. § 31.03(a) (West Supp. 2016). We affirm.

                            I.     SUFFICIENCY OF THE EVIDENCE

       In his sole issue on appeal, Lawhon contends that the evidence supporting his

convictions is insufficient because the State failed to prove beyond a reasonable doubt
that he “had the requisite intent to deprive the owners of the stolen trailers of their

property.”

       In reviewing the sufficiency of the evidence to support a conviction, we view all

of the evidence in the light most favorable to the prosecution to determine whether any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d
560 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). This standard enables the fact finder to draw

reasonable inferences from the evidence. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton,
235 S.W.3d at 778. In performing our sufficiency review, we may not re-evaluate the

weight and credibility of the evidence or substitute our judgment for that of the

factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). Instead, we

determine whether the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to the

verdict. Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007).

       Our review of “all of the evidence” includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved

the conflicts in favor of the prosecution and therefore defer to that determination. Jackson,
443 U.S. at 326, 99 S. Ct. at 2793. Furthermore, direct and circumstantial evidence are


Lawhon v. State                                                                         Page 2
treated equally: “Circumstantial evidence is a probative as direct evidence in establishing

the guilt of an actor, and circumstantial evidence alone can be sufficient to establish

guilt.” Id. at 13. Finally, it is well established that the factfinder is entitled to judge the

credibility of the witnesses and can choose to believe all, some, or none of the testimony

presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

       A culpable mental state is invariably proved by circumstantial evidence. Giddens

v. State, 256 S.W.3d 426, 434 (Tex. App.—Waco 2008, pet. ref’d); see Dillon v. State, 574
S.W.2d 92, 94 (Tex. Crim. App. 1978). The jury may infer intent from any facts in evidence

that the jury determines prove the existence of an intent. Brown v. State, 122 S.W.3d 794,

800 (Tex. Crim. App. 2003); see Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002)

(stating that the factfinder may infer intent or knowledge from any facts that tend to

prove its existence, including the acts, words, and conduct or the accused).

       To prove Lawhon committed theft, the State was required to prove beyond a

reasonable doubt that he “unlawfully appropriate[d] property with intent to deprive the

owner of property.” TEX. PENAL CODE ANN. § 31.03(a); see Torres v. State, 466 S.W.3d 329,

334 (Tex. App.—Houston [14th Dist.] 2015, no pet.). “An appropriation of property is

unlawful if it is without the owner’s effective consent.” Torres, 466 S.W.3d at 334 (citing

TEX. PENAL CODE ANN. § 31.03(b)(1)). Moreover, “[a]ppropriate” means “to acquire or

otherwise exercise control over property other than real property.” TEX. PENAL CODE

ANN. § 31.01(4)(B) (West Supp. 2016).


Lawhon v. State                                                                          Page 3
       Here, Lawhon argues that the evidence only showed that he was briefly in

possession of the two trailers and that is not enough to demonstrate that he had intent to

deprive the owners of the trailers of their property. Evidence of possession alone is not

legally-sufficient evidence of theft. Sutherlin v. State, 682 S.W.2d 546, 549 (Tex. Crim. App.

1984); see also Marbles v. State, 874 S.W.2d 225, 227 (Tex. App.—Houston [1st Dist.] 1994,

no pet.). “Possession must be accompanied by other facts connecting the defendant with

the unlawful taking of the property, such as that the possession of stolen property was

recent, personal, unexplained, and involved a distinct and conscious assertion of right to

the property.” Torres, 466 S.W.3d at 335 (citing Sutherlin, 682 S.W.2d at 549; Marbles, 874
S.W.2d at 227-28 (internal quotations omitted)); see Rollerson v. State, 227 S.W.3d 718, 725

(Tex. Crim. App. 2007) (noting that a defendant’s unexplained possession of recently-

stolen property permits an inference that the defendant stole the property).

       On January 23, 2015, at approximately 10:11 p.m., two pickup trucks pulling

camper trailers entered the Texan RV Ranch located in Mansfield, Johnson County, Texas.

The first pickup truck, a gold, Ford dually with a C and M flatbed, was pulling a

Dutchman Voltage camper trailer.1             The second pickup truck, a white, Chevy,

immediately followed the gold pickup truck and was pulling a Holiday Rambler Traveler




       1  Investigators discovered that the Ford pickup truck had temporary license plates that were
registered to a Mercedes vehicle owned by Stacy Darden, Lawhon’s cousin who owns a car dealership.


Lawhon v. State                                                                              Page 4
camper trailer.2 The drivers of the pickup trucks found open spaces next to each other,

parked their trailers for the night, and left. As noted by Christie Coker, the office manager

of Texan RV Ranch, the drivers had to go to the office of the trailer park the next morning

to pay for the overnight spots because the drivers did not have a reservation.

        The next morning, Coker received a call from one of the drivers, who identified

himself as Wayne Davis. Davis indicated that he had parked two campers overnight and

would come by later to pay for their spots. That afternoon, when her shift ended, Coker

and her husband inspected the grounds of the trailer park. Coker recognized a person

from previous dealings standing next to the Dutchman Voltage camper trailer. This

person was later identified as Lawhon, who had several prior dealings with the trailer

park. In fact, Coker testified that Lawhon was on the blacklist at the trailer park because

he had a history of slow pay or not paying at all for spots at the park. In any event, Coker

was later notified that Davis had gone to the office to pay for the two spots used by the

camper trailers. She returned to the office and spoke with Davis. Coker believed that

Davis was really Lawhon and confirmed her suspicion when she entered the phone

number given by Davis into the company’s database, and the database revealed

Lawhon’s contact information. Because of his inclusion on the blacklist, Lawhon was


        2Surveillance videos showed that the white Chevy pickup truck also had temporary license plates
that apparently corresponded with a 2012 GMC Sierra 1500 pickup truck registered to Jeremy Curtis of Fort
Worth, Texas. Curtis testified that he does not know Lawhon; that he has never owned a white Chevy
pickup truck; that he filed a report that his temporary license plates had been stolen; and that he did not
give permission to anyone to use his temporary license plates on the white Chevy pickup truck or any other
vehicle.

Lawhon v. State                                                                                     Page 5
asked to leave the trailer park. Coker observed Lawhon get into his gold, Ford dually

pickup truck and leave the trailer park without the trailers.3 While watching Lawhon

leave the premises, Coker called the Mansfield Police Department to report the possible

theft of two camper trailers.

         Sergeant Adam Cellars of the Mansfield Police Department responded to the scene

and proceeded to inspect the Dutchman Voltage and Holiday Rambler Traveler camper

trailers. Sergeant Cellars did not see any keys to the camper trailers, and he also observed

that the locks had been punched out on both camper trailers. He ran the VIN numbers

on the camper trailers and ascertained that the owner of the Dutchman Voltage was Brent

Romine of Justin, Texas.4 The owner of the Holiday Rambler Traveler was James Currie

of Southlake, Texas.5 Sergeant Cellars then contacted Romine and Currie and learned

that both men had stored their camper trailers at the same secured storage facility—Justin

Storage—in Justin, Texas. Both men also informed Sergeant Cellars that they had not

given anyone permission to use or take their camper trailers and that they had last




         3   Lawhon never made any attempt to recover the two trailers after leaving Texan RV Ranch.

         4Romine noted that numerous things were missing from his camper trailer after the theft, including
“floor jacks, tools. . . . a nice recliner chair . . . surge protector . . . a Matthews bow, which is easily a thousand
dollar bow . . . .” Romine further noted that he paid $69,272.54 for the new camper trailer in August 2012.

         5In his testimony, Currie indicated that several items were stolen from inside the camper trailer,
including “camping chairs, some knives, some cooking knives, a small tent, and a standing floor fan” and
that he paid $22,579.48 for the new camper trailer on June 30, 2014.

Lawhon v. State                                                                                                Page 6
checked on their camper trailers a few weeks prior to the thefts and recovery of the

property.

       In addition, Leslie Cruz and Travis Talbert also testified regarding items that

Lawhon had stolen from them under circumstances similar to the instant case. Cruz

noted that she stored a Wells Cargo trailer with a classic 1964 Chevrolet Impala inside at

a secured facility, All Storage, in Grand Prairie, Texas. On April 21, 2013, Cruz realized

that the trailer and Impala were missing from the storage facility and that she had not

given anyone permission to take either. Talbert recounted that he stored his trailer

carrying a “248 LS Montura Bowrider. It’s a 2002 Monterray [sic]” boat at a secured

facility in Cedar Hill and that the trailer and boat were stolen from the facility by

someone. Subsequent investigations revealed that Lawhon had stolen from both Cruz

and Talbert, and he was subsequently convicted.

       Viewing the evidence in the light most favorable to the verdict, we conclude that

a rational juror could have concluded that the cumulative force of all the incriminating

circumstances is sufficient to demonstrate that Lawhon unlawfully appropriated the

property of Currie and Romine with the intent to deprive them of their property. See TEX.

PENAL CODE ANN. § 31.03(a); Torres, 466 S.W.3d at 334; see also Jackson, 443 U.S. at 319, 99

S. Ct. at 2789; Brooks, 323 S.W.3d at 895; Clayton, 235 S.W.3d at 778. This conclusion is

supported by evidence showing that the trailers were stolen from the same secured

facility in Justin; that the locks on the trailers were punched out; that the thefts occurred


Lawhon v. State                                                                        Page 7
within a few weeks of arriving at the Texan RV Ranch; that Lawhon used an alias and

attempted to pay for the overnight spots for both trailers; that the record contains no

explanation for Lawhon’s possession of the two trailers; that Lawhon used his truck to

tow one of the trailers; that Lawhon and the driver of the white Chevy pickup truck

immediately followed each other into the Texan RV Ranch and parked the trailers next

to each other; and that Lawhon had been convicted twice for thefts under similar

circumstances within the last two years. See Rollerson, 227 S.W.3d at 725; Sutherlin, 682
S.W.2d at 549; see also Torres, 466 S.W.3d at 335; Marbles, 874 S.W.2d at 227-28 (concluding

that the discovery of a stolen camcorder in the trunk of appellant’s car, approximately

two and one-half months after the theft, was not too remote in time). Accordingly, we

find that the evidence is sufficient to support Lawhon’s theft convictions in this case. See

TEX. PENAL CODE ANN. § 31.03(a); Torres, 466 S.W.3d at 334; see also Jackson, 443 U.S. at 319,

99 S. Ct. at 2789; Brooks, 323 S.W.3d at 895; Clayton, 235 S.W.3d at 778. We overrule

Lawhon’s sole issue on appeal.

                                      II.    CONCLUSION

       We affirm the judgments of the trial court.




                                                  AL SCOGGINS
                                                  Justice



Lawhon v. State                                                                         Page 8
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 15, 2017
Do not publish
[CR25]




Lawhon v. State                              Page 9